DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 10/12/2020, the following has occurred: Claims 21 – 24, 26 – 39, and 42 – 45 have been amended; Claims 25, 40, and 41 have been canceled.
Claims 21 – 24, 26 – 39, and 42 – 45 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 – 24, 26 – 39, and 42 – 45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 21 – 24, 26 – 39, and 42 – 45) which recite steps of 
(i) 	storing an indication that a treatment site is an authorized treatment site;
(ii)	storing an indication identifying whether one or more healthcare providers at an authorized treatment site has been trained on known risks, potential benefits, and appropriate use of natalizumab;
(iii) 	creating a patient record for each patient that receives treatment with natalizumab;

(v) 	enrolling, each of the plurality of patients, responsive to storing patient and prescriber record information, wherein the patient record information indicates the patient's consent to receive treatment with the anti-VLA-4 antibody, and wherein the prescriber record information indicates the prescriber's consent to provide the patient with natalizumab;
(vi) 	generating an indication of an authorization of the patient as an authorized patient for treatment with natalizumab, responsive to confirming that each of the patient record information and the prescriber record information is complete with respect to the patient's consent and the prescriber's consent;
(vii) 	responsive to a confirmation, generating an authorization form and a unique patient identifier for the authorized patient, wherein the authorization form is valid for a maximum of six months;
(viii) 	confirming enrollment of the authorized patient identified by the unique patient identifier;
(ix) 	confirm authorization of the authorized patient for treatment with natalizumab;
(x) 	complete a treatment site checklist;
(xi) 	responsive to completion of the treatment site checklist, providing an indication of authorization to administer natalizumab intravenously to the authorized patient by the one or more healthcare providers at the authorized treatment site; and
(xii) 	tracking administration of the natalizumab to at least 1,000 patients as each patient is treated at one of the plurality of treatment sites.

These steps of claims 21 – 24, 26 – 39, and 42 – 45, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 22 – 24, 26 – 39, and 42 – 45, reciting particular aspects of how authorizations may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of centralized administration system, a computer system, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification pages 76 – 81, see MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 22– 24, 26 – 39, and 42 – 45, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 21 – 24, 26 – 39, and 42 – 45; storing, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); storing authorization, determining authorization, and updating authorization, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Additional elements are distributed computer system, centralized computer database, and a centralized administration system. As described in figure 9 and related Specification, “Example 2. Exemplary Computer Implementation” or page 76, line 6 – page 81, line 31.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 22 – 24, 26 – 39, and 42 – 45, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
It should be noted that the Specification only includes “administering the … dose” one time on page 34.  “Biogen Idec will communicate initial patient enrollment to both the infusion site and prescriber by means of a Notice of Patient Authorization fax. The infusion site will use this Notice of Patient Authorization to verify patient enrollment in the TOUCH Prescribing Program before administering the first dose of TYSABRI® to the patient.” The invention, as disclosed, is not directed toward administering a medication but is toward, page 1 “BACKGROUND The invention relates generally to methods and systems for drug distribution.”
Additionally, it is a purpose of the invention to track patients and monitor for adverse events. As stated on page 46, “The TOUCH Prescribing Program is designed to assess the incidence and risk factors for PML and other serious 01 with TYSABRI® treatment. In contrast to the typical post-marketing surveillance model that relies on spontaneous reporting of adverse events to the manufacturer, Biogen Idec through the TOUCH Prescribing Program, will systematically follow and actively solicit information regarding the occurrence of PML and other serious opportunistic infections through a variety of mechanisms on every TYSABRI®-treated patient in the US.”  
As such, the invention is not directed toward a technological improvement or a technical improvement. The invention is directed toward the managing of patients and their injections.  However, as the invention is directed toward capturing information and outputting reports, the invention lacks a practical application.
Response to Arguments
Applicant’s arguments, see Claim Objections, filed 3/22/2022, with respect to claims 25 -28 have been fully considered and are persuasive.  The Objections of claims 25 - 28 has been withdrawn. 
Applicant’s arguments, see Rejection under 35 U.S.C. 112, filed 3/22/2022, with respect to claims 21 – 45 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejection of claims 21 – 45 has been withdrawn. 
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. 
Rejection Under 35 U.S.C. § 101
The Applicant states, “All of the elements that the Examiner has characterized as methods of organizing human activity (Office Action, p. 5), while making up the bulk of claim 21, nevertheless are necessary to, but also subordinate to, the treatment step itself Consequently, Applicant submits that the claims of the present application are not directed to methods of organizing human activity, but rather recite patent-eligible methods of treatment.” The invention is about providing steps before treatment occurs.
The Applicant states, “The goals of the method of claim 21 are to …” This is the intended result of the claimed invention. However, that is different from the steps of the claimed invention.
The Applicant states, “The invention recited in claim 21 focuses on administering natalizumab to authorized patients, at authorized treatment sites.” The invention does not perform the administration of natalizumab. The claimed invention is directed toward the authorization to administer.
The Applicant states, “There is simply no way that a human being could  accomplish that kind of detailed tracking, and matching of authorization to receive natalizumab with authorization to dispense natalizumab.” However, 100 human beings, each performing 10 of these could accomplish this detailed tracking.  The Applicant’s requirement that the invention be performed by a single human being for all locations is considered moot. The claimed invention does not require it.
The Applicant states, “Even if it were to be found that the invention of claim 21 is directed to an abstract idea, clearly the abstract idea is integrated into a practical application.” No practical application is claimed. The result of the invention is data.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626